Citation Nr: 1106614	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-48 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his employee, T. N.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2008 rating decision, in which the RO, in 
part, granted service connection for PTSD and assigned an initial 
30 percent rating, effective from January 14, 2008.  In a 
December 2008 rating decision, the RO confirmed the initial 
disability rating assigned.

In August 2010, the Veteran and T. N. testified during a Travel 
Board hearing before the undersigned Acting Veterans Law Judge 
(AVLJ) at the RO; a copy of the hearing transcript has been 
associated with the record.  In September 2010, the Veteran's 
attorney submitted additional evidence, along with a waiver of RO 
consideration.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2010).  


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has 
been manifested generally by occupational and social impairment 
due to disturbances of motivation and mood, difficulty sleeping, 
difficulty concentrating, difficulty in establishing and 
maintaining effective social relationships, irritability, 
anxiety, depression, and panic attacks; it has not been 
manifested by impairment in thought processes or communication; 
grossly inappropriate behavior; obsessional rituals; continuous 
panic or depression to the point that he could not function 
independently, appropriately, and effectively; impaired impulse 
control; impaired judgment, spatial disorientation; or neglect of 
personal appearance and hygiene.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial rating in excess of 50 percent, and no 
more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010), and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In a September 2008 pre-adjudication letter, the RO sent to the 
Veteran a letter providing all required notice and timing of 
notice consistent with the holdings in Pelegrini and Dingess.  
This notification would also apply to the "downstream" issues of 
entitlement to a higher initial rating/ total rating due to 
individual unemployability (TDIU).  The Court has held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the 
September 2008 notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.    

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim herein decided.  In this 
regard, the Board notes that service treatment records and VA 
outpatient records were obtained.  The Veteran was afforded an 
appropriate VA examination in August 2008.  Neither the Veteran 
nor his attorney has identified any outstanding evidence that 
could be obtained to substantiate the claim, and the Board is 
also unaware of any such evidence.  The Veteran testified at a 
Travel Board hearing and the case was held open for 60 days for 
the receipt of more recent VA treatment records.  At that 
hearing, through his testimony and his attorney's statements, the 
Veteran demonstrated that he had actual knowledge of the elements 
necessary to substantiate the claim for benefits.  As such, the 
Board finds that, consistent with Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the AVLJ complied with the duties set forth in 
38 C.F.R. 3.103(c)(2) (2010) and that the Board can adjudicate 
the claim based on the current record.  Thus, the Board finds 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007). T he analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected PTSD.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities.  

In a November 2008 rating decision, the subject of this appeal, 
the RO granted service connection for PTSD and assigned an 
initial 30 percent rating, effective from January 14, 2008, the 
date of receipt of the claim.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Board notes that psychiatric disabilities other than eating 
disorders are rated pursuant to the criteria for General Rating 
Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
(adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The evidence as described above reveals GAF scores 
ranging between 50 and 65.  The Board notes that a GAF score of 
61-70 reflects some mild symptoms, such as depressed mood and 
mild insomnia, or some difficulty in social, occupational, or 
school functioning, such as occasional truancy, or theft within 
the household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  A score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  However, the GAF score 
assigned in a case, like an examiner's assessment of the severity 
of a condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

The Veteran's initial VA psychosocial assessment was performed in 
April 2004.  He was self-employed as a tool and die maker, which 
was struggling due to the economic situation in Michigan, and 
lived with his wife and son.  On examination, he was alert, 
verbal and oriented to person, place and time.  Initial affect 
was depressed, but he became more animated as the session 
progressed.  He relied on drinking beer at the end of the day 
with his friends at a local tavern as a way to cope with stress 
of his business and home life.  He was reluctant to stop drinking 
but would consider reducing his daily intake.  The Veteran was 
reluctant to return to further address his issues and depression.  

During a September 2006 VA mental health session, the Veteran 
reported that his wife had died in July and that he could not 
talk about it; that he had just reconnected with his stepdaughter 
who his wife refused contact with for 23 years; and that he had 
moved out of his house to rent it to his son and significant 
other.  The assessment revealed that he might have some PTSD 
symptoms, but none were mentioned that day when asked about them.  
When seen the next week, the Veteran denied any current PTSD 
symptoms related to Vietnam.  Instead he was struggling with 
intense depression related to recent colon cancer 
surgery/chemotherapy and his wife's death following years of 
abuse of prescription pain medications.  He had moved into a 
small house owned by a friend and was buying all new belongings 
for a fresh start.  The diagnosis was depression not otherwise 
specified (NOS) and he was given a GAF score of 48.  His problems 
were constant sadness, crying, loss of interest and enjoyment in 
previous activities, social withdrawal, thoughts of death as in 
shortened lifespan, decreased energy, motivation, and 
functioning, feelings of hopelessness or inappropriate guilt, 
sleep difficulties, appetite problems, and unresolved grief 
related to wife's, sister's and mother's deaths, anger and 
irritability, and poor concentration and memory. 

When seen in September 2007, the Veteran reported that he had had 
to prosecute his son for the theft of $6,000 for drugs; that he 
was still seriously grieving the loss of his wife; and that he 
had been rebuilding a relationship with his stepdaughter.  His 
speech was slow and he had hard time pulling information to the 
surface to talk about it.  He was quite tearful when speaking of 
his wife.  The Veteran was having difficulty staying asleep due 
to obsessive thoughts at times.  His business was slipping 
because he just did not have the energy to really pursue things, 
to organize or to do work, while his self-esteem was fine.  He 
admitted to skipping meals when not hungry, otherwise his 
appetite was fine.  Energy, motivation, initiative were bad.  
Concentration and focus were foggy at times.  He got tearful 
easily and did not think that he had processed his grief as it 
was as bad today as it was a year ago.  The assessment was that 
the Veteran was clearly still depressed and appeared to him just 
as depressed as a year ago and he knew that he needed to get off 
center.  He was fearful of addiction since his wife had a major 
addiction problem and his son had been involved with drugs.  He 
wanted to try therapy to process his thoughts and feelings.

A January 2008 VA psychiatry attending note reflects a diagnosis 
of depressive disorder NOS.  The Veteran reported improvement in 
his sleep pattern with the use of Trazodone sporadically, 
sleeping about 7 to 8 hours most nights.  His sleep was most 
affected by worries of ability to stay in business.  Otherwise 
mood was doing well and he felt that he was coping emotionally 
about as well as could be expected.  The Veteran denied harmful 
thoughts to self or others.  He showed adequate insight into his 
condition and appropriate decision making skills.  There were no 
apparent delusions or psychotic symptoms.  On mental status 
examination, the Veteran was adequately dressed and groomed.  He 
was cooperative throughout the interview and show good eye 
contact.  Speech was normal in rate, tone and volume.  Mood was 
calm with a tired affect.  He was alert and oriented in all 
spheres.  Short- and long-term memory was intact.  The Veteran 
denied suicidal/homicidal ideation, intent or plan.  He also 
denied any auditory or visual hallucinations.  No loose 
associations, flight of ideas, tangentiality or circumstantiality 
were observed.  No delusions were expressed.  He was of average 
intelligence.  The reported complaints and findings were the same 
when seen at an April 2008 follow-up.

During an August 2008 VA PTSD examination, the Veteran reported 
that he had been married once and that his wife passed away 25 
months ago; that his only son died in prison in May 2008 of a 
brain tumor that was not diagnosed in time; and that his 
stressors were the result of 11 months in Vietnam as a Huey crew 
chief.  He indicated that he saw a social worker/psychologist 
about every three or four months.  Except for "depression 
problems", the Veteran was fairly healthy until the advent of 
colon cancer in 2005, adding that he first sought psychiatric 
help in 2005 when he went to Benton Harbor VA Medical Center 
(VAMC) for medical care.  He has been trained and employed as a 
tool and die maker.  The Veteran denied post-military trauma.  He 
is a loner and does not like to socialize a lot, but enjoys golf.  
His last drink was two days ago and consisted of 2 to 3 beers, 
but he normally averages 5 to 6 beers per 24 hours 10 to 15 days 
a month.  He never thought he had a drinking problem, even though 
he lost his license for three months in 1985 due to a DWI.  The 
Veteran indicated that he had had a few suicidal thoughts but no 
attempts.  He denied homicidal thoughts and obsessive or 
ritualistic behavior that interfered with routine activities.  
The Veteran stated that he could adequately perform his 
activities of daily living.  He complained of depression, 
depressed mood and anxiety, but he was not a "complainer".  The 
Veteran indicated that he avoided activities, places, people, 
thoughts and conversations associated with trauma; that he had 
markedly diminished interest or participation in significant 
activities; that he felt detached or estranged from others; and 
that he had a sense of a foreshortened future.  He also reported 
difficulty staying asleep and concentrating, irritability or 
outbursts of anger, hypervigilance and exaggerated startle 
response.  The diagnoses included chronic PTSD (Vietnam 
stressors); alcohol dependence without physiological dependence; 
and depressive disorder NOS.  His psychosocial stressors were 
related to the death of his wife and son, the advent of colon 
cancer and treatment, and owing $35,000 to the IRS in back taxes.  
A GAF score of 50 was assigned.  The VA examiner added that 
reason for such a low score resides with the stressors rather 
than with the diagnosis per se, because the functional impairment 
is not that severe when considered as being caused by PTSD alone.  
The VA examiner indicated that the Veteran was entirely capable 
of managing his own financial affairs.  The VA examiner added 
that the Veteran's PTSD symptoms were moderately severe and that 
they resulted in deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  He 
opined that there was a 50/50 chance that the diagnosis of 
alcohol dependence is causally related to his PTSD, since the 
alcohol dependence began to take root after he had developed PTSD 
symptoms.  

A September 2008 VA psychiatry attending note reflects diagnoses 
of depressive disorder NOS and sleep disorder NOS and a GAF score 
of 65.  The Veteran reported continued stability in his mood and 
sleep pattern with the use of Trazodone infrequently, sleeping 
about 7 to 8 hours most nights and overall feeling rested 
throughout the day.  The Veteran denied harmful thoughts to self 
or others.  He showed adequate insight into his condition and 
appropriate decision making skills.  There were no apparent 
delusions or psychotic symptoms.  The Veteran reported a long 
history of mild depression and insomnia and denied any previous 
history of psychiatric hospitalization.  On mental status 
examination, the Veteran was adequately dressed and groomed.  He 
was cooperative throughout the interview and show good eye 
contact.  Speech was normal in rate, tone and volume.  Mood was 
calm with a relaxed affect.  He was alert and oriented in all 
spheres.  Short- and long-term memory was intact.  The Veteran 
denied any current suicidal/homicidal ideation, intent or plan.  
He also denied any auditory or visual hallucinations.  No loose 
associations, flight of ideas, tangentiality or circumstantiality 
were observed.  No delusions were expressed.  He was of average 
intelligence.

In October 2008, two lay statements were received from a former 
girlfriend and a former childhood neighbor and friend.  In the 
first statement, J. indicated that she had told the Veteran in 
the beginning of their relationship that he did not communicate 
well.  He had been withdrawn and moody off and on.  She missed 
the way he was four months earlier; he was not the same man now.  
In the second statement, P. A. indicated that she had known the 
Veteran for 51 years and that she had noticed a change in him in 
the last few years.  His behavior was erratic and his moods were 
ever-changing, mostly depressed and withdrawn.  He was not 
interested in family or friends and seemed to be increasingly 
more reclusive and depressed.  If he showed up, he was usually 
under the influence of alcohol.  Despite many conversations with 
the Veteran, he seemed disconnected and unable to communicate or 
even identify his problems.

In June 2009 a PHQ-9 screen was performed and the resulting score 
of 7 was suggestive of mild depression.  The Veteran indicated 
that several days he had: little interest or pleasure in doing 
things; feeling down, depressed or hopeless; trouble falling or 
staying asleep, or sleeping too much; feeling tired or having 
little energy; poor appetite or overeating; trouble concentrating 
on things, such as watching television; and thoughts that he 
would be better off dead or hurting himself in some way.  He 
denied: feeling bad about himself or that he is a failure or has 
left himself or his family down; moving or speaking so slowly 
that others could have noticed; or being so fidgety or restless 
that he has been moving around a lot more than usual.  The 
Veteran indicated only a little of problem with: repeated 
disturbing memories, thoughts or images of stressful past 
experiences; repeated disturbing dreams of stressful past 
experiences; suddenly acting or feeling as if stressful past 
experiences were happening again; feeling very upset when 
something reminded him of stressful past experiences; having 
physical reactions when something reminded him of stressful past 
experiences; avoiding thinking or talking about the stressful 
past experiences; avoiding activities or situations because they 
reminded him of stressful past experiences; trouble remembering 
important parts of stressful past experiences; loss of interest 
in activities he used to enjoy; feeling distant or cut off from 
others; trouble fall or staying asleep; feeling irritable or 
having angry outbursts; having difficulty concentrating; being 
super alert or watchful or on guard; and feeling jumpy or easily 
startled.  He denied feeling emotionally numb or being unable to 
have loving feelings for those close to him and feeling as if his 
future somehow would be cut short.   

At a December 2009 VA PTSD screening and outpatient psychotherapy 
session, the Veteran reported that he was focused on processing 
grief issues related to loss of his wife and son in the last 
several years.  When the social worker attempted to change the 
focus to the Veteran's combat trauma, he stated that he had a 
"pretty cool job" in Vietnam and "saw a lot of beautiful 
places in" Vietnam.  The Veteran was dressed sharply in business 
casual and well groomed.  He was tearful during most of the 
session and focused almost exclusively on grief issues.  He 
denied any suicidal or homicidal ideation or assaultive thoughts, 
reporting that he gave all of his bullets to his brother quite a 
while ago.  He maintained good eye contact, was verbal and fully 
oriented.  His affect was depressed and his mood appeared 
depressed.  The Veteran's insight and judgment appeared fair to 
good.  The assessment reflected that his main symptoms of 
depression were related to grief and loss of wife and only son.  
A GAF score of 55 was assigned.

During a January 2010 VA treatment plan reassessment, the Veteran 
reported that his current difficulties with complicated grief had 
made him think more and more about his combat experiences in 
Vietnam.  His PTSD symptoms include nightmares, intrusive 
thoughts, difficulty concentrating, distress at internal and 
external cues, efforts to avoid thoughts or feelings, diminished 
interest in activities, difficulty sleeping, irritability, 
hypervigilance and exaggerated startle response.  On mental 
status examination, the Veteran was casually dressed, warmly, and 
appropriate for the weather.  His grooming was good.  Speech was 
normal pace.  Mood was depressed and tearful.  His affect was 
congruent with topics discussed.  He denied any suicidal or 
homicidal behavior.  There were no indications whatsoever of any 
homicidal or suicidal ideation or aggression.  There was no past 
history or current reports or symptoms of hallucinations or 
delusions.  The Veteran was oriented to person, place and time.  
There was no evidence of paranoia.  Both short- and long-term 
memory appeared fair to good.  Judgment and insight were good.  
The impression included PTSD and depression.  

During a February 2010 VA group therapy session, the Veteran 
reported that he was less depressed and indicated that he was 
playing pool on a league twice a week and working part-time.  He 
was planning a Florida vacation to visit friends and his brother-
in-law.  The Veteran appeared optimistic and motivated to obtain 
additional PTSD treatment.  He was well dressed in business 
casual and well groomed.  The Veteran was smiling more and was 
much more relaxed.  He was alert and oriented to person, place 
and time.  The Veteran was amiable and responsive.  He also 
reported and was assessed to have experienced a significant 
reduction in his symptoms of anxiety and depression.  While his 
mood was mildly depressed; his affect was pleasant and varied.  
He reported no suicidal or homicidal ideation or assaultive 
thoughts.  

At a March 2010 VA psychiatric history and examination, the 
Veteran reported that he was "not good."  He indicated that he 
missed his family and reported having had two relationships since 
his wife died.  They said he was distant.  His mood was 
depressed.  Neither his energy level nor his concentration was 
what they use to be.  His appetite was down due to colon surgery.  
He had feelings of helplessness and hopelessness.  The Veteran 
indicated that there were people he would like to get even with 
but he had no thoughts of physically hurting anyone or current 
suicidal ideation.  He denied hallucinations.  On mental status 
examination, the Veteran was intermittently tearful.  Hygiene and 
grooming were good.  Speech was clear, coherent, normal pace, and 
normal volume.  Restlessness, fidgeting, distractibility or 
involuntary movements were not observed.  Thought content was 
clear, reality based, non-bizarre.  He felt alone and wounded by 
his losses.  Thought processes were coherent, linear and reality 
based.  He was sometimes a bit irritated with the questions and 
was tearful when talking about his losses.  Other times he was 
composed.  The diagnoses included major depression and PTSD.  A 
GAF score of 50 was assigned.  A March 2010 VA individual therapy 
note reflects the Veteran's report of being in two pool leagues 
and looking forward to golfing again soon, noting that the 
weather helped with his mood.  He had plans to pick up materials 
for a customer that afternoon.  The Veteran processed his grief 
related to his son's death and how this related to increased 
intrusive thoughts of Vietnam combat experiences.  He was well 
dressed and groomed.  His manner was mild and pleasant.  The 
Veteran was verbal and fully oriented, and he was smiling and 
joking at times.  His affect was varied and appropriate to 
subjects discussed.  He cried freely when speaking of his son's 
death.  His mood was dysthymic.  No anxiety was noted or 
reported.  The Veteran was future and goal oriented.  He would 
like to retire and spend two months a year in Florida because he 
"has a lot of friends there."  The assessment was PTSD and 
depression.  There was no evidence of suicidal, homicidal, or 
violent intent and the Veteran denied any.  There also were no 
signs of psychosis, delusional thinking or hallucinations noted.  
Judgment and insight appeared good.  Memory was grossly intact.  
Intellectual functioning appeared normal.  He reported and 
appeared to be currently stable.  He continued to participate 
with the PTSD Orientation Group and had attended three sessions 
so far.

During an April 2010 VA individual therapy session, the Veteran 
was animated and verbal.  He was well groomed and fully oriented 
with good eye contact.  His affect was varied and congruent.  His 
mood was dysthymic.  The Veteran was future oriented, starting 
golf next week and finishing up with his pool leagues in a few 
weeks.  Findings with regard to memory, intellectual functioning, 
psychosis, delusional thinking, hallucinations, suicidal, 
homicidal, or violent were identical to those reported in March 
2010.  Judgment and insight appeared fair.  He reported and 
appeared to be currently stable.  Later that month, the Veteran 
sounded motivated and enthusiastic about starting the Cognitive 
Processing Therapy (CPT) Group.  At a mid-May 2010 VA psychiatry 
follow-up, the Veteran reported that he was about the same, 
adding that the weather was getting better.  His mood was about 
the same; however, getting up was the worse time of day with his 
mood and pain improving after a few hours.  He slept about 6 
hours a night, adding that the pills sometimes worked and 
sometimes did not.  He wondered what it would be like to "end 
it" but he stated that he would never do it.  The Veteran 
indicated that he could control his emotions.  Any violent 
thoughts with no intent were related to the prison letting his 
son die.  On mental status examination, he was cooperative.  His 
thoughts were coherent.  Affect varied from calm to guarded, to 
tearful.  The assessment was major depression and PTSD.  During 
May and June of 2010, the Veteran attended twelve group sessions 
of CPT.  During an August 2010 CPT group therapy session, the 
Veteran reported starting a new relationship with a woman.  
During an August 2010 VA social work counseling session, the 
Veteran was observed to be smiling and appeared more comfortable 
and happier and he concurred.  He reported that the fellowship 
with other Veterans helped a great deal and that his relationship 
with K. was working out well.  The Veteran was neat and clean and 
casually dressed.  Speech was normal pace and he was coherent, 
logical and goal directed.  The Veteran was alert and oriented to 
person, place and time.  His mood was responsive and affect 
euthymic.  He denied and there was no evidence of suicidal or 
homicidal ideation or intent.  There was no evidence of 
psychosis.  The Veteran was much less depressed and less anxious.  
He verbalized a variety of changes in his perception of combat 
trauma events from CPT that continued to help him be more at 
peace, accepting and willing to have a good quality of life.  The 
Veteran reported feeling less bothered by his memories of combat.  
He appeared motivated to work on change but continued to struggle 
with certain issues that had been associated with past combat 
trauma.  He continued to attend bi-monthly meetings of the CPT 
Aftercare group, resulting in significant reduction in anxiety. 

During the August 2010 hearing, the Veteran testified that he did 
not sleep well and worked only when he felt like it.  He might 
work for anywhere from not at all to, two or three hours, or 
eight hours a day.  The Veteran reported that he has had a new 
girlfriend for the last month or so.  Prior to that, about a year 
after his wife died, he dated D. for seven months, then J. for 
six or seven months and now he was dating K.  He stated that he 
let his stepdaughter move into his house after she lost her 
teaching job in Port Huron and that they now see each other about 
once a week and have breakfast together once in a while.  He 
spends most of his time at home with his son's dog.  The Veteran 
indicated that he has lots of acquaintances but only a couple 
close friends.  Sometimes when he is invited somewhere, he will 
drive his car and park outside and, after sitting for a few 
minutes, just leave.  The Veteran stated that he suffers from 
constant anxiety and depression; that he frequently struggles 
with thoughts of suicide; and that he had basically let his 
business go to pieces and now owes the IRS $15,000 on back 
payroll taxes and about $30,000 in personal taxes, because he 
went two years and never filed his taxes.  T. N., the Veteran's 
only employee, reported that he had worked with the Veteran 
during three separate periods, most recently for the last six 
months.  T. N. indicated that the Veteran's concentration had 
decreased to the point that he had to scrap three of the six 
pieces he had made for a recent order and that, after seeing a 
welder, he came back and was so mad that he slammed the door shut 
and began throwing things around in his office.  Unlike before, 
they no longer socialize outside work; they used to be golf 
partners.  T. N. added that the Veteran has been very rude to 
customers and their business has slowed even though most of the 
businesses are very busy right now.  The Veteran stated that he 
had planned to leave the business to his son, but since his son's 
death, he just gave up on the business and just did not care 
anymore.  The Veteran's attorney asserted that a 70 percent 
rating was warranted since the award of service connection, 
pointing to the results of the VA examination and a GAF score of 
50, which is in the serious range.  

In a lay statement, A. G. reiterated the Veteran's change in mood 
and work habits around the time his wife began having medical 
problems and the gradual deterioration in his mood, behavior and 
lack of interest in the Veteran's own business following his 
wife's death, his diagnosis of colon cancer and later his son's 
death.

The Board acknowledges that the Veteran's attorney assertion that 
an initial 70 percent rating is warranted for PTSD.  But, the 
Board finds that the pertinent medical findings, as shown in the 
psychiatric evaluations and outpatient treatment sessions 
conducted during the current appeal period, directly address the 
criteria under which the Veteran's PTSD is evaluated and are, 
thus, more probative than the subjective evidence of complaints 
of increased symptomatology during his hearing testimony or other 
lay statements.

After a careful review of the Veteran's claims file, and 
resolving all doubt in the Veteran's favor, the Board concludes 
that an initial 50 percent rating, but no more, for his PTSD is 
warranted for the entire appeal period.  At no time during the 
period in question has the disability warranted more than a 50 
percent rating.  See Fenderson, 12 Vet. App. at 126.

The medical evidence shows that the Veteran's PTSD was of 
occupational and social impairment with reduced reliability and 
productivity due to disturbances of motivation and mood, 
difficulty sleeping, difficulty concentrating, difficulty in 
establishing and maintaining effective social relationships, 
irritability, anxiety, depression, and panic attacks.  The August 
2008 VA examiner indicated that the Veteran's PTSD symptoms were 
moderately severe and VA medical records show that the majority 
of his symptoms are related to the deaths of several family 
members (his wife of 34 years, his only son, his sister and his 
mother), not to his PTSD.  This examiner assigned a GAF score of 
50 percent, adding that reason for such a low score resides with 
the stressors rather than with the diagnosis per se, because the 
functional impairment is not that severe when considered as being 
caused by PTSD alone.  This examiner noted that the Veteran's 
psychosocial stressors were related to the death of his wife and 
son, the advent of colon cancer and treatment, and owing $35,000 
to the IRS in back taxes.  During the appeal period, the 
Veteran's GAF scores have ranged from 50 to 65 and support the 50 
percent rating criteria since the majority of the GAF scores were 
in the moderate range.  

The Board accordingly finds that the Veteran's PTSD symptoms of 
disturbances of motivation and mood, difficulty sleeping, 
difficulty concentrating, difficulty in establishing and 
maintaining effective social relationships, irritability, 
anxiety, depression, and panic attacks more closely approximate 
the 50 percent rating criteria.  

The Veteran does not; however, have deficiencies in most of the 
areas contemplated in the criteria for a 70 percent, or higher, 
rating.  During the appeal period, the Veteran's PTSD generally 
has not been manifested by impairment in thought processes or 
communication; grossly inappropriate behavior; obsessional 
rituals; continuous panic or depression to the point that he 
could not function independently, appropriately, and effectively; 
impaired impulse control; impaired judgment; spatial 
disorientation; or neglect of personal appearance and hygiene.  
There has been no evidence of psychosis, delusions or 
hallucinations.  Except for occasional suicidal thoughts, the 
Veteran has denied suicidal and homicidal ideation, intent or 
plan.  Hence, the weight of the evidence is against a finding 
that his disability has approximated the criteria for an initial 
rating higher than 50 percent at any time, since the effective 
date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.7, 4.21.

The Board has considered whether this case should be referred to 
the Director of the Compensation and Pension Service for 
extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
record reflects the Veteran has never been hospitalized for his 
PTSD.  There has been no allegation or evidence that the 
Veteran's PTSD is manifested by factors that are outside of the 
Rating Schedule.  In sum, there is no indication in the record 
that the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, the Board 
has concluded that referral of this case for extraschedular 
consideration is not in order.

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service-connected 
PTSD.  Nor does the Veteran so claim.  He is receiving Social 
Security retirement benefits based on age, but even so he is 
self-employed and continues to work part-time.  Therefore, remand 
or referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's ruling 
in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of 50 percent, but not higher, for PTSD is 
granted, subject to the criteria applicable to the payment of 
monetary benefits. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


